Fourth Court of Appeals
                               San Antonio, Texas
                                     October 4, 2016

                                   No. 04-16-00452-CR

                               Jose Guadalupe AGUIRRE,
                                       Appellant

                                            v.

                               THE STATE OF TEXAS,
                                     Appellee

                From the 144th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2015CR7206
                      Honorable Lorina I. Rummel, Judge Presiding


                                     ORDER
    The Appellant’s Second Unopposed Motion for Extension of Time to File Brief is
GRANTED. The appellant’s brief is due on October 28, 2016.



                                                 _________________________________
                                                 Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of October, 2016.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court